Citation Nr: 0214169	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from regarding entitlement to an effective date earlier than 
July 8, 1994 for a 70 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which assigned an 
effective date of July 8, 1994 for a 70 percent disability 
evaluation for schizophrenia. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran did not file a timely appeal with respect to 
a claim for entitlement to an effective date earlier than 
July 8, 1994 for a 70 percent rating for schizophrenia within 
60 days after issuance of the statement of the case (SOC) or 
the remainder of one year after notice of the rating 
determination was issued.


CONCLUSION OF LAW

A timely substantive appeal was not filed with respect to a 
claim for entitlement to an effective date earlier than July 
8, 1994 for a 70 percent rating for schizophrenia.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.202, 20.302 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Nevertheless, as the criteria pertaining to timeliness of 
appeals did not change as a result of these revisions, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49,747 (1992).  
Moreover, any additional requirements imposed on the VA under 
the VCAA have been satisfied by the June 19, 2002 
correspondence from the Board to the veteran.

The issue on appeal pertains to whether a timely appeal was 
filed and, in that context, the existing record plays the 
prominent role.  Notwithstanding, the Board noted the 
potential procedural deficiency and afforded the veteran the 
opportunity for a hearing, to offer evidence and/or otherwise 
to explain why the appeal was adequate.  

In the context of an issue pertaining to the timeliness of an 
appeal, the subject of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant", Quartuccio v. Principi, 
16 Vet. App. 183 (2002), is of questionable relevance in 
light of VA's long-standing duty to assist with respect to 
this type of claim and the VA's particular efforts in regards 
to the veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where there 
has been substantial compliance with the VCAA, additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes that given the completeness of the present record 
which shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review.

As to the duty to assist the claimant, the appellant has not 
identified any relevant record that establishes that an 
appeal was timely filed; in fact, the representative 
acknowledges that they have nothing further to add beyond 
that already in the record.  In other words, the claimant has 
not referenced any unobtained, obtainable, evidence that 
might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  Adequate notice was provided, 
and satisfactory efforts to assist the veteran have been 
made.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A March 1996 rating established an effective date of July 8, 
1994 for a 70 percent disability evaluation for 
schizophrenia.  A Notice of disagreement (NOD) challenging 
the assigned effective date was received on April 11, 1996 
and a statement of the case (SOC) was issued on July 15, 
1996.  A Substantive Appeal was received by the RO on March 
4, 1997 but was inadequate to constitute an appeal as to the 
claim for an effective date earlier than July 8, 1994 for an 
increased rating to 70 percent for schizophrenia, major 
affective disorder. 

The veteran was pursuing a number of other claims such as 
increased rating for schizophrenia, service connection for 
hypertension, entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities as well as other claims.  Although the document 
received on March 4, 1997 has been interpreted to advance 
several such claims, that document limited appeals to the 
enumerated claims thereon because it made no reference 
whatsoever as to the earlier effective date claim or the 
associated statement of the case.  

In accordance with the law, "[t]he benefits sought on appeal 
must be clearly identified."  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  However, that the document received on March 4, 
1997 fell short of that requirement for the effective date 
claim and also failed to set out any specific allegations of 
error of fact or law directed toward the effective date 
claim.

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.302(b).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, the veteran must have submitted 
a substantive appeal on or before March 15, 1996, which is 
one year from the date he was informed of the March 1996 
rating decision.  This is the later date between the 60-day 
period following the issuance of the SOC and the one-year 
period following the issuance of the rating decision.  See 38 
C.F.R. § 20.302(b).  

The Board concludes the preponderance of the evidence 
demonstrates the appeal was untimely.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  The Board does not have jurisdiction to 
review the appeal, and it is dismissed. 38 U.S.C.A. § 7105.


ORDER

The claim for entitlement to an effective date earlier than 
July 8, 1994 for a 70 percent rating for schizophrenia is 
dismissed, as a timely substantive appeal was not received.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

